DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of Adachi (US 2010/0225848).
Regarding claims 1 and 7, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause a specific light source of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed with a first brightness(Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), and configured to cause at least 15one of the light sources to emit light in a period from a second light emission starting time later than the first light emission starting time until the light emission stopping time (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)when the image is displayed with a second brightness less than the first brightness.
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing a specific light source of the light sources to emit light in a period from a second light emission starting time later than a first light emission when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Adachi teaches a backlight device and liquid crystal display causing one specific light source of one specific color of the light sources to emit light in a period from a second light emission starting time later than a first light emission (colored LED can be Red, Green, or Blue) when the image is displayed with a second brightness less than the first brightness (Figs. 7 and 9-10 show where an overlap of the white LED and the colored LED can take place at different times.[0094] teaches that a current increase to a white LED will cause a decrease in the colored LED by use of PWM. It is obvious the overlap period in Figs. 9-10 causes a change in luminance/brightness and therefore Figs. 7, 9-10 will result in different  luminance/brightness effects).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Adachi. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.
Regarding claims 2 and 8, Adachi teaches wherein the display panel comprises pixels arranged in matrix (fig. 14 liquid crystal panel 150), and the period from the first light emission starting 25time until the light emission stopping time when the first brightness is a maximum brightness (length of time White LED or Color LED is on is on) is a period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period) .
Regarding claim 3, Xi teaches A liquid crystal display device comprising: a plurality of light sources having different light emission colors ([0048] teaches a backlight with red light source 201, green light source 202, and blue light source 203);  5a display panel comprising a liquid crystal layer irradiated by the light sources ([0034] teaches a polymer-dispersed liquid crystal display irradiated by a backlight); and a driver configured to cause the light sources to emit light in series in a time-divisional matter to display an image on the display panel ([0040-0041] teach the light sources emit light in a time-division manner, therefore it is obvious the backlight is driven.), wherein 10the driver is configured to cause a specific light source of the light sources to emit light in a period from a first light emission starting time(rise of pulse) until a light emission stopping time (fall of pulse) when the image is displayed with a first brightness(Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, to create a brightness for the display image, and brightness being the amount of time the pulse is on in the display period), and configured to cause at least 15one of the light sources to emit light in a period from a second light emission starting time later than the first light emission starting time until the light emission stopping time (Fig. 12 shows how the light sources 201, 202, and 203 are sequentially driven in pulses, where the 202 pulse is after 201, 203 after 202, etc..)
Although Xi teach the method for driving light sources to display a desired image, he does not explicitly teach the causing at least one of the light sources to emit light in a period from a second light emission starting time later than a first light emission starting time until a second light emission stopping time earlier than the first light emission stopping time when the image is displayed with a second brightness less than the first brightness.
However in the same field of driving a display device to obtain a desired image, Adachi teach a display device and television device where at least one of the light sources (Colored LED can be Red, Green, or Blue) to emit light in a period from a second light emission starting time later than a first light emission until a second light emission stopping time earlier than the first light emission stopping time when the image is displayed with a second brightness less than the first (Figs. 7 and 9-10 show where an overlap of the white LED and the colored LED can take place at different times.[0094] teaches that a current increase to a white LED will cause a decrease in the colored LED by use of PWM. It is obvious the overlap period in Figs. 9-10 causes a change in luminance/brightness and therefore Figs. 7, 9-10 will result in different  luminance/brightness effects)..
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Adachi. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.
Regarding claim 6, Xi teaches wherein the liquid crystal layer comprises a polymer dispersed liquid crystal layer ([0034]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable Xi (US 2018/0130430) in view of Adachi (US 2010/0225848) and Araki (US 2007/0070024).
Regarding claim 4, Xi in view of Adachi teach the limitations as discussed above and Adachi further teaches  wherein 15the display panel comprises pixels arranged in matrix(fig. 14 liquid crystal panel 150), and the period from the first light emission starting time until the first light emission stopping time when the first brightness is a maximum brightness(length of time White LED or Colored LED is on)  is a 20period corresponding to a retention period (display period) in which a video signal written to the pixels is retained in the pixels (it is well known in the art that the display period takes place after the write period)but they fail to teach the light emission period is at least a part of a writing period for writing a next video signal to the pixels.
However in the same field of driving a display device Araki teaches a liquid crystal display device where the light emission period is at least a part of a writing period for writing a next video signal to the pixels (Figs. 5-8 show has the turn-on of RGB extends into the write of black for each of the next pixels.
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Xi with the driving method as taught by Adachi and the display method as taught by Araki. This combination would provide a system that effectively mixes the colors of the light source while producing a desired image.
Regarding claim 5, Adachi teaches wherein the second light emission stopping time when the second brightness is a minimum brightness (White LED or Colored LED) corresponds to a completion time of the retention period ( White LED or Colored LED falling edge of pulse ends retention period Figs. 7 and 9-10).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621